DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 16 March 2022 has been entered.  An action on the RCE follows.

Claims 1 – 3 and 5 are pending in this Office action.

Response to Amendments and Arguments
Applicant’s amendment to the independent claims filed on March  16, 2022 is being considered.
Applicant’s arguments filed on March 16, 2022 with respect to claim rejections under Ortiz in view of Schoelkopf have been fully considered but are not persuasive.
Applicant argued that neither Ortiz nor Schoelkopf in combination do not render claim 5 and claim 1. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In response to applicant’s argument, a prima facie case of obviousness is established when the teachings from the prior art itself would appear to have suggested the claimed subject matter to a person of ordinary skill in the art.  Once such a case is established, it is incumbent upon appellant to go forward with objective evidence of unobviousness.  In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).  Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image in order for manipulating digital photographs, digital video, panoramas, 3D virtual environments in interactive image system. 
Further, to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image and further to Schloter’s method for combining a code-based tagging system(s) as well as an optical character recognition (OCR) system(s) with a visual search systems in order to efficiently archiving and searching image content.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites “. . . the smartphone which captures media and attaches information”.
The term :attaches information is only in the claim 1 and no support in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0182971 A1 issued to Luis Ortiz et al. (“Ortiz”) and in view of USPGPUB 2003/0103670 A1 issued to Bernhard Schoelkopf et al. (“Schoelkopf”) and further in view of USPGPUB 2008/0267504 issued to C. Philipp Schloter et al. (“Schloter”).
With respect to claim 1, Ortiz teaches a system for archiving and searching image content for prosecution as social media platform (Abstract: A image of the video programming captured by a HHD camera can be used at a remote server to identify the video programming by matching it with archived programming. A region within a particular frame of displayed video programming can be selected at the HHD to access additional information about a point of interest associated with the region; and Para [0128]: A page, profile, or tag can refer to locations, information, and data streams within a social media site or service and associated with the identified element) comprising:
access to data related to the identified scene that can include information about the scene (title, date, location, actors/characters, product placement, history, statistics) for review on or through the mobile device. The database can be associated with a remote server that can be access over a data communications network (wired or wirelessly) by the mobile device. Providing supplemental data from at least one of the at least one multimedia display and/or a remote database to the at least one wireless hand held mobile device based on a selection (capture) of the data rendering on the at least one multimedia display can require registration of the wireless hand held mobile device with the remote server (e.g., a service provided remotely to registered users)), 
the geographical location where the media was captured, user the identification of the user who captured the image, the time the image was captured, and permissions required before others may view the image ((Ortiz, Para [0014 – 0015]: to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile 
a search engine designed to search by image content for recognizing an image and finding other captures of that image or images with similar content (Para [0114]: The identification service comprises a massive search engine containing fingerprint data for numerous known videos. The identification service accepts the fingerprints for the unknown video, matches them to a known video, and returns synchronization data. The search engine can determine a number of candidates to thereby reduce search size and can continue to receive and process fingerprints of the unknown video until only one candidate remains. Note that two of the candidates can be the same movie at different times. The fingerprint data can be calculated from a single video frames, a sequence of video frames, a portion of the soundtrack, or a combination of these or other data from the video). 
Ortiz does not explicitly discloses interactive media sent from a smartphone through a computer program on the smartphone, which captures media and verifies that a second image discovered in a search request was captured in geographical proximity to the geographical location where the first image was captured.
Schoelkopf discloses interactive media sent from a smartphone through a computer program on the smartphone which captures media (Para [0007 – 0008]: creating truly interactive digital images, which will be referred to as interactive images for short. The information in an interactive image may contain many versions of the same scene taken under different camera settings. Para [0142]: the representative and index images are ).
Both of Ortiz and Schoelkopf are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image in order for manipulating digital photographs, digital video, panoramas, 3D virtual environments in interactive image system. 
Modified Ortiz in view of Schoelkopf do not explicitly teach verifies that a second image discovered in a search request was captured in geographical proximity to the geographical location where the first image was captured.
Schloter teaches verifies that a second image discovered in a search request was captured in geographical proximity to the geographical location where the first image was captured (Para [0052]: the visual search server may perform comparisons with images or video captured or obtained by the camera module 36 and determine whether these images or video clips or information related to these images or video clips are stored in the visual search server. The visual search database may store relevant visual search information including but not limited to media content which includes but is not limited to text data, audio data, graphical animations, pictures, photographs, video clips, images and their associated meta-information such as for example, web links, geo-location data (as referred to herein geo-location data includes 
Ortiz, Schoelkopf and Schloter are same field of endeavor and they are all in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image and further to Schloter’s method for combining a code-based tagging system(s) as well as an optical character recognition (OCR) system(s) with a visual search systems in order to efficiently archiving and searching image content.
Modification would further use the OCR searching, code-based searching and object-based visual searching that are integrated into a single search system, thus the user can perform the search using a single platform and user interface.

As to claim 2, the stored images are stored on a database with an association to a profile of a user such that images submitted by that user are kept with the profile of remote servers can include code to register at least one wireless hand held device with the remote server to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user). 

As to claim 3, the search engine which has been requested to perform a search of a requested image assesses factors such as co-locations and time to verify that a retrieved image is similar to the requested image (Ortiz, Para [0014 – 0015]: to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user. An additional remote server can be selected based on a profile associated with the registered user/mobile device so that information can be provided in different format pre-selected or related to the user/mobile device. Para [0114]: The identification service comprises a massive search engine containing fingerprint data for numerous known videos. The identification service accepts the fingerprints for the unknown video, matches them to a known video, and returns synchronization data. The search engine can determine a number of candidates to thereby reduce search size and can continue to receive and process fingerprints of the unknown video until only one candidate remains).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0182971 A1 issued to Luis Ortiz et al. (“Ortiz”) and in view of USPGPUB 2003/0103670 A1 issued to Bernhard Schoelkopf et al. (“Schoelkopf”).
other audio-visual devices to enjoy interactive content; remote servers can include code to register at least one wireless hand held device with the remote server to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user and also see Para [0128]) comprising: 
capturing an image (Abstract: A image of the video programming captured by a HHD camera can be used at a remote server to identify the video programming by matching it with archived programming).
storing captured interactive images collected from a social media platform in a database (Para [0009]: a program can operate on a mobile device that enables the mobile device with a digital camera to capture a picture of a scene, video or a scene form video, rendering (being displayed) on a display screen (e.g., flat panel display), determining the identity of the scene or video by comparison of the capture picture with images of programming stored in a database); 
receiving captured images from the database and mapping the images in a serial manner to locations in the database corresponding to characteristics of the image as a video (Para [0114]: the search engine can determine a number of candidates to thereby reduce search size and can continue to receive and process fingerprints of the unknown video until only one candidate remains. The fingerprint data can be calculated from a single video frames, a sequence of video frames, a portion of the soundtrack, or a combination of these or other data from the video).

Schoelkopf discloses by geographical location where the captured image was captured, as three-dimensional content or virtual reality content by contributor and date (Schoelkopf, Para [0148]: an interactive panorama requires a mapping from 3D coordinates to representative image indices and Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, these images can be made interactive, thereby creating an interactive digital video or a more fully interactive virtual reality experience).
Schoelkopf discloses accessing images based on proximity to a user’s current known geographical location, similarity to the popularity of an image and permissions to view the image (Para [0002]: creating an interactive image that allows a viewer to interact with a displayed image and Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, these images can be made interactive, thereby creating an interactive digital video or a more fully interactive virtual reality experience).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of . 
	 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,131,118 issued to Jing: determining method involves transmitting information identifying a geographic location from a computer server system to a remote device based on an extracted location information and an inferred user position. This reference could be used as obviousness type rejections.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 22, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162